Action to recover damages for the death of plaintiff’s intestate, Germaine Prout, through her inhalation of the poisonous vapors of a dry-cleaning fluid known as “ Quick as a Wink,” which preparation was manufactured by defendant A. C. Horn Company and sold by defendant R. H. Macy & Co., Inc. Plaintiff discontinued the action as to defendant Josephine B. Crane, sued herein as “ Mary ” Crane, who employed plaintiff’s intestate as a domestic. Judgment for plaintiff against defendants after trial at Trial Term, without a jury, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.